Case: 15-10562   Date Filed: 10/16/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10562
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 4:99-cr-10035-KMM-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

JERMAINE MATHIS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 16, 2015)



Before TJOFLAT, WILSON, and EDMONDSON, Circuit Judges.
                 Case: 15-10562        Date Filed: 10/16/2015       Page: 2 of 4


PER CURIAM:



       Jermaine Mathis, proceeding pro se, appeals the district court’s

determination that Mathis was ineligible for a sentence reduction under 18 U.S.C.

§ 3582(c)(2), and Amendment 782: he was sentenced as a career offender. No

reversible error has been shown; we affirm. *

       We review de novo the district court’s legal conclusions about the scope of

its authority under section 3582(c)(2). United States v. Lawson, 686 F.3d 1217,

1319 (11th Cir. 2012). We construe liberally pro se pleadings. Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

       A district court may not reduce a defendant’s term of imprisonment unless

(1) the defendant’s sentence was based upon a guideline range that the Sentencing

Commission later lowered and (2) a reduction is consistent with the Sentencing

Commission’s applicable policy statements. 18 U.S.C. § 3582(c)(2). A reduction

is inconsistent with the guidelines’ policy statements if the guidelines amendment

does not lower the defendant’s “applicable guideline range.” U.S.S.G.

§ 1B1.10(a)(2)(B). A defendant’s “applicable guideline range” is the guideline

range determined based on a defendant’s offense level and criminal history


*
 Mathis also argues on appeal that the district court erred in classifying him as a career offender
under U.S.S.G. § 4B1.1. We lack jurisdiction to consider this argument in this section
3582(c)(2) appeal. See United States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000) (in section
3582(c) proceedings, this Court lacks jurisdiction to consider collateral attacks on a sentence).
                                                 2
              Case: 15-10562     Date Filed: 10/16/2015   Page: 3 of 4


category before the application of departures or variances. U.S.S.G. § 1B1.10,

comment. (n.1(A)).

      The district court lacked the authority to reduce Mathis’s sentence, pursuant

to section 3582(c)(2), because Mathis’s applicable guideline range was not lowered

by Amendment 782. Although retroactive application of Amendment 782 would

reduce Mathis’s base offense level from 24 to 22, Mathis’s adjusted offense level

would still be 34 based on the operation of the career-offender guideline in section

4B1.1. Thus, Mathis’s applicable guideline range remains unchanged. The district

court committed no error in concluding that Mathis is ineligible for a sentence

reduction. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)

(“Where a retroactively applicable guideline amendment reduces a defendant’s

base offense level, but does not alter the sentencing range upon which his or her

sentence was based, § 3582(c)(2) does not authorize a reduction in sentence.”).

      On appeal, Mathis argues, for the first time, that the commentary to section

1B1.10 (defining the term “applicable guideline range”) violates the Equal

Protection Clause and is inconsistent with section 1B1.10 and with the Sentencing

Commission’s statutory authority. Arguments raised for the first time on appeal

are reviewed only for plain error. See United States v. Moriarty, 429 F.3d 1012,

1018-19 (11th Cir. 2005). Because Mathis has identified no controlling precedent

from the Supreme Court or from this Court establishing that the commentary


                                         3
               Case: 15-10562     Date Filed: 10/16/2015    Page: 4 of 4


violates the Constitution or a federal statute, or is otherwise inconsistent with the

guidelines, his argument fails: error, if any, is not plain. See Stinson v. United

States, 113 S.C. 1913, 1917-18 (1993); United States v. Ramirez-Flores, 743 F.3d
816, 822 (11th Cir. 2014).

      AFFIRMED.




                                           4